Allowance notice
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers field on 2/10/22.
2.	The instant application claims foreign priority to 201611259507.4, filed on 12/30/2016 in CHINA.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/10/22 was filed after the mailing date of the Non-Final rejection on 10/18/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The English translation of the Abstract has been reviewed and entered.

Claim status
4.	In the claim listing of 2/10/22 claims 1-2, 4-12 and 15-21 are pending in this application. Claim 1 is amended. Claims 7-12 and 18-20 are withdrawn. Claims 3 and 13-14 are canceled.
	As discussed in the interview summary, upon entry of claims via examiner’s amendment, claims 1-2, 4-6, 15-17 and 21 are pending in this application. Claims 3, 7-14 and 18-20 are canceled. The amendments do not introduce the new matter.
5.	The interview summary filed by the applicant has been acknowledged by the examiner (Remarks, pg. 9).
Withdrawn Rejection and Response to the Remarks
6.	The pending rejection on the record has been withdrawn in view of amendments to claim 1 and reaching an agreement that the allowed claims are novel over the arts of the record including the one cited in the IDS. The arguments regarding pending 103 rejection over the arts cited have been fully considered (Remarks, pgs. 9-10). They are moot in view withdrawn rejection. 

EXAMINER’S AMENDMENT
7.	Authorization for this examiner’s amendment was given in an electronic interview with the applicant’s representative Mr. Li on 3/2/22.
	Please replace the abstract filed on 12/27/17 with the following.
The present disclosure relates to base sequence determination. A base sequence determination system includes a fluid device and an optical device, a reaction device includes a first component and a second component, and a repeated executable unit is defined as: a second biochemical reaction - a first biochemical reaction - photographing. A method includes, after initiation steps, using the fluid device to perform the second biochemical reaction and the first biochemical reaction of the sample on the first component, while using the optical device to photograph the sample on the second component. The initial steps include: using the fluid device to perform the first biochemical reaction of the sample on the first component, using the optical device to photograph the sample on the first component after the first biochemical reaction, and using the fluid device to perform the first biochemical reaction of the sample on the second component. 

	Please replace the claim listing of 2/10/22 with the following.

loading a first channel of a first plurality of channels and a second channel of a second plurality of channels of a chip with a sample containing a nucleic acid molecule;
performing initial steps comprising: 
a) performing an initial extension reaction on the sample of the first channel using a fluid device connected to the chip, the fluid device comprising a valve body assembly and a drive assembly that communicates with the valve body assembly via the chip;
b) photographing the sample on the first channel after step a) using an optical device, the optical device comprising a first control unit, a drive platform, a camera, and a light source, the first control unit including an upper computer to transmit an initialization command and a lower computer to transmit a drive command according to the initialization command; and
c) performing an initial extension reaction on the sample of the second channel using the fluid device; and
 after completion of the initial steps, performing a series of steps at least once on each of the first channel and the second channel to determine the base sequence of the nucleic acid molecule, the series of steps comprising:
performing a second biochemical reaction of a plurality of second biochemical reactions, the second biochemical reaction comprising a cleavage reaction;
performing a first biochemical reaction of a plurality of first biochemical reactions, the first biochemical reaction comprising an extension reaction; and 
imaging the sample, comprising:
receiving a plurality of set positions for the optical device by the drive platform according to the initialization command;
moving the chip by the drive platform according to the plurality of set positions and the drive command; 
when the drive platform moves the chip to a set position of the plurality of set positions, controlling the light source by the lower computer to emit light to excite the sample to emit light for detection; 

2.	(Previously Presented) The method of claim 1, wherein step a) and step c) are carried out simultaneously, or step b) and step c) are carried out simultaneously, or step b) is carried out before step c), or step b) is carried out after step c).
3.	(Canceled) 
4.	(Previously Presented) The method of claim 1, wherein the extension reaction comprises sequencing by ligation or sequencing by synthesis.
5.	(Previously Presented) The method of claim 1, wherein the second biochemical reaction further comprises capping.

7-12.	(Canceled)
13.	(Canceled) 
14.	(Canceled) 
15.	(Previously Presented) The method according to claim 1, wherein when the camera collects the light for detection, the first control unit controls the light source to turn off when a set exposure time of the camera is reached.
16.	(Previously Presented) The method of claim 15, wherein after the light source is turned off, the first control unit controls the drive platform to move the chip to a next set position to complete collection of the image data at the set position.
17.	(Previously Presented) The method of claim 1, wherein the camera comprises a focus tracking module and an objective lens; the focus tracking module controls the objective lens, the chip, or both to move along an optical axis of the objective lens in accordance with the initialization command so as to determine an optimal focus position for the camera to photograph the sample; and wherein, when photographing, the focus tracking module holds a constant distance between the objective lens and the sample corresponding to the optimal focus position.
18-20.	(Canceled)
21.	(Previously Presented) The method of claim 1, wherein the image data is transferred from the camera to the upper computer via a wireless local area network transmission, a Bluetooth transmission, or a universal serial bus transmission.

Conclusion
8.	Claims 1-2, 4-6, 15-17 and 21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634